Citation Nr: 1823320	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus Type II (DM), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1969 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's file was transferred to the San Diego, California VARO in December 2010.  The Veteran testified at a Board hearing in May 2016 via video conference at the Denver, Colorado VARO before the undersigned.  In September 2016, the Board reopened the claim of service connection for DM, to include as due to herbicide exposure, and remanded that issue on the merits to the RO.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam including aboard a vessel in the inland waterways, Korea, or Thailand.

2.  The Veteran's DM is not attributable to service and was not manifest to a compensable degree in the initial post-service year.


CONCLUSION OF LAW

DM was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board and the RO have requested all of the Veteran's service treatment records (STRs) and post-service medical records which have been obtained and associated with the record, to the extent possible, but some records appear unavailable.  Nonetheless, all appropriate requests have been made for those records.  Because there may be some missing records, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule and to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). However, there is no presumption for granting the claim.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, DM will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Further, in certain circumstances, veterans who served in vessels in the inland waterways of Vietnam were exposed to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In addition, in certain circumstances, a veteran may have been exposed to herbicides while serving in other areas, such as Thailand and Korea.  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean demilitarized zone (DMZ), in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).  In some limited instances, herbicide exposure in Thailand and other areas is recognized.  See M21-1 Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r; M21-1, IV.ii.1.H.7.a.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board notes that in the notice of proposed rulemaking, it was explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  Note 2 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.

VA's General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A) (establishing that the term " Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Haas.

M21-1, Part IV, Subpart ii, 2.C.3.m. states that exposure to herbicide is established on a presumptive basis if the evidence shows that the ship (1) operated primarily on the inland waterways of Vietnam, such as river patrol boats, (2) operated temporarily on the inland waterways of Vietnam, (3) docked to a pier or shore of Vietnam and the claimant provides a statement of personally going ashore, (4) operated on the offshore waters of Vietnam, if the conditions of service involved duty or visitation on the ground in Vietnam, or (5) operated in other locations, if the conditions of service involved duty or visitation on the ground in Vietnam.  M21-1, Part IV, Subpart ii, 2.C.3.m. also states that exposure to herbicide is established on a presumptive basis if the evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways, and the Veteran has stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.

In this regard, for purposes of adjudicating claims involving veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam:) and "Blue Water" Navy vessels ("larger gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as "Blue Water Navy Veterans," and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).  Service on a deep-water vessel off the shores of Vietnam is not considered service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  In order for the presumption of exposure to be extended to a "blue water" Navy veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  See, e.g., VBA Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010). 

"Inland waterways" are not defined in VA regulations; however, the VA Adjudication Procedure Manual provides interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  A document compiled for VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  That list is updated regularly and was last updated April 2, 2018.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran does not assert nor does the record show that he served in Korea or Thailand.  He also does not assert that he stepped foot in Vietnam.  The Veteran served aboard the USS Kitty Hawk (CVA 63).  The Veteran has asserted that he was contaminated by Agent Orange and/or herbicides while aboard ship.  Specifically, he asserts that the United States Navy desalination process was not adequate at that time to remove Agent Orange or other herbicides and any service member, including himself, who consumed water would be exposed to Agent Orange/other herbicides and develop diseases associated with Agent Orange, including DM.  In support of this assertion, he submitted various treatise information on herbicides to include the effect on drinking water, including an Australian study.  The Veteran contends that the treatise evidence supports his assertion that he was exposed to herbicides from the stream and river runoff which ended up in the ocean and eventually the ship's drinking water.  In addition, maintains that there was additional airborne herbicide exposure.  Further, he contends that he was counseled regarding pre-DM during service.

The Board and the RO endeavored to verify whether the USS Kittyhawk was a Brown Water or Blue Water vessel.  Thus, the information requested included consideration if this vessel docked to the shore or pier or operated in inland  waterways of Vietnam.  October 2010, a VA Memorandum addressed this matter.  That Memorandum documented the efforts that had been made in that regard.  In May 2017, the RO contacted the National Personnel Records Center (NPRC) for the Veteran's service and service treatment records.  It was noted that the response reflected that the Veteran's records are silent for exact dates of his service on the USS Kitty Hawk CVA-63, however going off the Veteran's performance records his approximate dates aboard the USS Kitty Hawk were from December 1969 to January 1974.  In June 2017, a request was sent to the National Archives and Records Administration (NARA) for the Command Histories of the USS Kitty Hawk CV-63 for December 1969 to January 1970.  The next month, the Command History Reports were received.  The 1969 and 1970 Command History Reports show the USS Kitty Hawk entered one territorial waters of Vietnam, the Gulf of Tonkin.  The 1971, 1972, 1973, and 1974 Command History Reports show the USS Kitty Hawk did not enter any territorial waters of Vietnam.  The Memorandum indicated that in following the directives of Gray v. McDonald, 27 Vet. App. 313 (2015), the only body of water the USS Kitty Hawk entered off the coast of Vietnam was the Gulf of Tonkin which is Blue Water during the 1969 and 1970 time frame.  Thus, there was no evidence the Veteran was exposed to Agent Orange while aboard the USS Kitty Hawk based on the herbicides presumption.

The service treatment records (STRs) include a November 1975 record indicating that the Veteran was counseled regarding his weight and the Veteran has indicated that he was counseled for pre-DM at that time.  The Veteran was discharged for the Convenience of the Government due to obesity.  The Board noted that a January 2017 precedential opinion by VA's Office of General Counsel (OGC), VAOPGCPREC 1-2017, held that obesity is not a "disease" or "disability" for VA purposes and, therefore, is not eligible for service connection.  Thereafter, the Court considered an appeal of a Board decision which also determined that obesity was not a disability for compensation purposes.  In Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018), the Court confirmed that obesity is not eligible for service connection.

The Veteran's post-service records dated from 2003 onward document that the Veteran has PTSD; however, VA records indicated that the Veteran reported having PTSD since 1994.

The Board remanded this case for a medical assessment which was conducted in November 2017.  The examiner indicated that the onset of the Veteran's DM was in 1994, but not during his active duty service or within 1 year of discharge.  The examiner provided rationale.  First, the military personnel records document that veteran was discharged from service in August 1976 for: "OBESITY CONVENIENCE OF THE GOVERNMENT."  There is no mention of DM or pre-DM on his discharge paperwork, nor is there any evidence that the Veteran underwent a medical board evaluation, which a diagnosis of DM or pre-DM would most likely precipitate.  Second, the Veteran submitted his first claim in June 1990 which requested service connection for bilateral carpal tunnel syndrome.  If he had actually been diagnosed with DM or pre-DM while on active duty or within a year of discharge from active duty, one would reasonably expect him to submit a claim for DM or pre-DM at the same time, but that did not occur.  On the contrary, bilateral carpal tunnel syndrome is the only condition he claimed in 1990; the fact that he did not claim a diagnosis of DM or pre-DM strongly suggests that he had not yet been diagnosed with either of these conditions.  

Third, on at least four separate prior occasions, the Veteran himself reported to VA medical providers that he was diagnosed with DM in 1994.  At none of these visits did the Veteran report being diagnosed with DM or pre-DM dating back to the 1970s.  The examiner concluded that the records do not support a diagnosis of DM or pre-DM until 1994, approximately 18 years after the Veteran separated from the military.  With regard to the Veteran's statements regarding being exposed to herbicides through drinking water, the examiner noted that the Veteran claims that he was a blue water sailor who was exposed to Agent Orange via contaminated drinking water on his ship, citing an "Australian study" as supporting evidence that onboard desalination procedures were inadequate to remove contaminants.  At this May 2016 Board hearing, his representative cited the Australian study as follows: "In a news release dated December 18, 2002, the Australian Government commissioned the study and response to concern for Navy veterans following the 1997 Vietnam veterans mortality study, which showed an elevated mortality rate among Royal Australian Navy or, or RAN personnel particularly RAN, uh, logistics sport personnel.  Herbicide exposures through evaporating water desalination process used on ships while on Vietnamese waters was identified as one potential issue."  The Veteran's representative then questioned how far out to sea dioxins could run off before asserting that the Veteran drank desalinized sea water contaminated with Agent Orange  The examiner noted that the representative stated that "the claimant in this office believes the United States Navy dieselization [sic] process was not adequate at that time to remove Agent Orange or the D, 24 D 5T [sic] and any sailor consuming water would be exposed to Agent Orange and develop diseases associated with Agent Orange.  There is some indication that dieselization [sic] might increase the potency of the Agent Orange."  

The VA examiner indicated that in 2002, researchers at the National Research Centre for Environmental Toxicology (NRCET) and the Division: 554 Queensland Health Scientific Services in Australia designed and conducted the Australian study to identify whether significant quantities of potentially harmful chemicals may have co-distilled into drinking water in the ships which transported Australian troops during the Vietnam conflict.  The study reported that a common procedure on Royal Australian Navy (RAN) ships was to produce and store drinking water from the relatively turbid estuaries, while the distilled water that was produced in open sea was primarily used for the boilers of the vessel's steam engines.  The study replicated the distillation equipment on RAN vessels at the time as closely as possible and then distilled salt water contaminated with the chemicals of interest, including 2,3,7,8-tetrachlorodibenzodioxin, the primary contaminant in Agent Orange.  The study concluded that 2,3,7,8-tetrachlorodibenzodioxin co-distils relatively rapidly and will thus be enriched in distilled water.  The examiner concluded that the Veteran's DM is less likely than not etiologically related to his military service or any event or exposure therein, including exposure to exposure to contaminated water while serving aboard ship in the Navy, for two reasons: (1) results from the Australian study cannot be extrapolated to the American military and (2) the Veteran's DM is almost certainly due to his family history of DM and his lengthy personal history of morbid obesity.  First, results from the Australian study cannot be extrapolated to the American military because of the study's design limitations.  Specifically, the study was limited to Australian desalination procedures and equipment.  For example, the study states that a common procedure on RAN ships was to produce and store drinking water from the relatively turbid estuaries, while the distilled water that was produced in open sea was primarily used for the boilers of the vessel's steam engines.  There is no evidence that American vessels followed a similar procedure in how they collected the source water for desalination.  Similarly, the Australian study took pains to replicate the distillation equipment on RAN vessels as closely as possible, but there is no evidence that American vessels used similar equipment or that the desalination equipment used in the Australian study was representative of desalination equipment in widespread use at the time.  Extrapolating the results of the Australian study to American vessels would be valid only if the American military used similar desalination procedures and equipment, assumptions for which there is no current evidence.  More significantly, the Australian study shows only that Australian desalination equipment at the time was ineffective at removing contaminants, not whether those contaminants were present in the source water to begin with.  Indeed, in 2011 the Institute of Medicine Committee on Blue Water Navy Vietnam Veterans and Agent Orange exposure noted the Australian study's flaws and concluded: "If the purpose of this experiment was to demonstrate the plausibility of TCDD exposure to sailors via distilled water, then this study is useful; however, the application of these findings to actual shipboard distillation systems requires knowledge of several factors not addressed in the experiment.  The significance of this study's finding for contaminant exposures on Blue Water Navy ships is highly uncertain."  (Institute of Medicine (US) Committee on Blue Water Navy Vietnam Veterans and Agent Orange Exposure. Blue Water Navy Vietnam Veterans and Agent Orange Exposure. Washington (DC): National Academies Press (US); 2011.  In short, the Australian study's design limitations prevent its results from being applicable to American veterans.  Second, the Veteran's DM is almost certainly due to his family history of diabetes and his lengthy personal history of morbid obesity.  To begin with, the examiner noted that the Veteran has a positive family history of DM in his father, and a family history of DM, noting that DM in a first-degree relative is a strong, independent and easily assessed risk factor for DM.  The examiner explained that individuals with a family history of DM in any first-degree relative have a two- to three-fold increased risk of developing DM.  The examiner further noted that the single strongest risk factor for DM, however, is being obese, and the Veteran has a long history of morbid obesity (with BMI values in the high 30s-low 40s) for many years despite undergoing a stomach stapling surgery for obesity in the 1970s.  In an analysis of five National Health and Nutrition Examination Surveys (NHANES) over 30 years, increase in BMI over time accounted for approximately 50 percent of the increase in DM prevalence in men and 100% in women.  The examiner further noted that VA literature on Agent Orange considers traditional risk factors much more significant than exposure to herbicides in the pathogenesis of DM, citing that the known predictors of DM risk, family history, physical inactivity, and obesity, continue to greatly outweigh any suggested increased risk from wartime exposure to herbicides.  Given the Veteran's family history of DM and his lengthy personal history of morbid obesity, it is highly probable that he would have developed type DM even if he had never served in the military. 

In this case, the record does show that the Veteran served in Korea or Thailand or that he physically stepped foot in Vietnam.  The Board further notes that the USS Kittyhawk is not one of the recognized Vietnam "brown water" vessels as set forth above and shown in the NPRC, NARA, and other pertinent records.  Thus, as noted, there is no presumption that the Veteran was exposed to herbicides in or from Vietnam on that basis.  

Per Combee, the Board obtained a medical opinion and this is the only medical opinion of record.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiner in November 2017 was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The most probative evidence establishes that neither DM nor pre-DM was manifest during service or within one year of service.  Although the Veteran contends otherwise, the record conflicts with his assertions and his assertions are therefore not credible.  The STRs do not show DM or pre-DM during service or for many years thereafter.  Although the Veteran maintains that his DM was manifest prior to discharge, he conversely indicated to medical personnel repeatedly that he was diagnosed with DM in 1994, about 18 years after he separated from service, and conflicting with his current statements.  There is certainly no showing of DM as manifest to a compensable degree within one year of service.  The VA examiner explained that the Veteran had risk factors which precipitated him to develop DM separate and apart from service.  The VA examiner also addressed the assertions and purported supporting documents of the Veteran with regard to contamination by herbicides via other means, such as from drinking water, but determined with rationale why the Veteran was not so contaminated.  

Thus, the STRs do not reveal any complaints, findings, treatment, or diagnosis of DM.  Likewise, DM was not shown to be manifest to a compensable degree within a year of service.  The post-service medical evidence shows that DM was first diagnosed in the 1990's,  which occurred many years after service.  The Veteran asserts that he was exposed to Agent Orange or other herbicides which caused DM; however, as noted, there is no presumption of such exposure.  Otherwise, the most probative evidence shows that there is no other etiological connection to service; likewise, there is no other competent and credible evidence that DM was otherwise incurred in service or manifest within a year of service.  Although the Veteran asserts otherwise, his current contentions are not credible as these statements are inconsistent with his past statements.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for DM to include as due to herbicide exposure is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


